Exhibit 4.6 JUNIOR SUBORDINATED INDENTURE between INDEPENDENT BANK CORPORATION and WILMINGTON TRUST COMPANY, as Trustee Dated as of May 31, 2007 [TPW: NYLEGAL:665375.4] 20965-00009 07/19/2007 07:27 PM TABLE OF CONTENTS Page ARTICLE I Definitions and Other Provisions of General Application SECTION 1.1 Definitions 1 SECTION 1.2 Compliance Certificate and Opinions 10 SECTION 1.3 Forms of Documents Delivered to Trustee 11 SECTION 1.4 Acts of Holders 12 SECTION 1.5 Notices, Etc 13 SECTION 1.6 Notice to Holders; Waiver 14 SECTION 1.7 Effect of Headings and Table of Contents 14 SECTION 1.8 Successors and Assigns 14 SECTION 1.9 Separability Clause 15 SECTION 1.10 Benefits of Indenture 15 SECTION 1.11 Governing Law 15 SECTION 1.12 Submission to Jurisdiction 15 SECTION 1.13 Non-Business Days 15 ARTICLE II Security Forms SECTION 2.1 Form of Security 16 SECTION 2.2 Restricted Legend 16 SECTION 2.3 Form of Trustees Certificate of Authentication 16 SECTION 2.4 Temporary Securities 16 SECTION 2.5 Definitive Securities 17 ARTICLE III The Securities SECTION 3.1 Payment of Principal and Interest 17 SECTION 3.2 Denominations 19 SECTION 3.3 Execution, Authentication, Delivery and Dating 19 SECTION 3.4 Global Securities 20 SECTION 3.5 Registration, Transfer and Exchange Generally 22 SECTION 3.6 Mutilated, Destroyed, Lost and Stolen Securities 23 SECTION 3.7 Persons Deemed Owners 23 SECTION 3.8 Cancellation 24 SECTION 3.9 Deferrals of Interest Payment Dates 24 SECTION 3.10 Right of Set-Off 25 SECTION 3.11 Agreed Tax Treatment 25 -i- [TPW: NYLEGAL:665375.4] 20965-00009 07/19/2007 07:27 PM SECTION 3.12. CUSIP Numbers 25 ARTICLE IV Satisfaction and Discharge SECTION 4.1. Satisfaction and Discharge of Indenture 25 SECTION 4.2. Application of Trust Money 27 ARTICLE V Remedies SECTION 5.1. Events of Default 27 SECTION 5.2. Acceleration of Maturity; Rescission and Annulment 28 SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee 29 SECTION 5.4. Trustee May File Proofs of Claim 30 SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities 30 SECTION 5.6. Application of Money Collected 31 SECTION 5.7. Limitation on Suits 31 SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium and Interest; Direct Action by Holders of Preferred Securities 32 SECTION 5.9. Restoration of Rights and Remedies 32 SECTION 5.10. Rights and Remedies Cumulative 32 SECTION 5.11. Delay or Omission Not Waiver 32 SECTION 5.12. Control by Holders 33 SECTION 5.13. Waiver of Past Defaults 33 SECTION 5.14. Undertaking for Costs 34 SECTION 5.15. Waiver of Usury, Stay or Extension Laws 34 ARTICLE VI The Trustee SECTION 6.1. Corporate Trustee Required 34 SECTION 6.2. Certain Duties and Responsibilities 35 SECTION 6.3. Notice of Defaults 36 SECTION 6.4. Certain Rights of Trustee 36 SECTION 6.5. May Hold Securities 38 SECTION 6.6. Compensation; Reimbursement; Indemnity 38 SECTION 6.7. Resignation and Removal; Appointment of Successor 39 SECTION 6.8. Acceptance of Appointment by Successor 40 SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business 40 SECTION 6.10. Not Responsible for Recitals or Issuance of Securities 41 SECTION 6.11. Appointment of Authenticating Agent 41 -ii- [TPW: NYLEGAL:665375.4] 20965-00009 07/19/2007 07:27 PM ARTICLE VII Holders Lists and Reports by Trustee and Company SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders 42 SECTION 7.2. Preservation of Information, Communications to Holders 43 SECTION 7.3. Reports by Company and Trustee 43 ARTICLE VIII Consolidation, Merger, Conveyance, Transfer or Lease SECTION 8.1. Company May Consolidate, Etc., Only on Certain Terms 44 SECTION 8.2. Successor Company Substituted 44 ARTICLE IX Supplemental Indentures SECTION 9.1. Supplemental Indentures without Consent of Holders 45 SECTION 9.2. Supplemental Indentures with Consent of Holders 46 SECTION 9.3. Execution of Supplemental Indentures 46 SECTION 9.4. Effect of Supplemental Indentures 47 SECTION 9.5. Reference in Securities to Supplemental Indentures 47 ARTICLE X Covenants SECTION 10.1. Payment of Principal, Premium and Interest 47 SECTION 10.2. Money for Security Payments to be Held in Trust 47 SECTION 10.3. Statement as to Compliance 48 SECTION 10.4. Calculation Agent 49 SECTION 10.5. Additional Tax Sums 49 SECTION 10.6. Additional Covenants 50 SECTION 10.7. Waiver of Covenants 51 SECTION 10.8. Treatment of Securities 51 ARTICLE XI Redemption of Securities SECTION 11.1. Optional Redemption 51 SECTION 11.2. Special Event Redemption 52 SECTION 11.3. Election to Redeem; Notice to Trustee 52 SECTION 11.4. Selection of Securities to be Redeemed 52 SECTION 11.5. Notice of Redemption 53 SECTION 11.6. Deposit of Redemption Price 54 SECTION 11.7. Payment of Securities Called for Redemption 54 -iii- [TPW: NYLEGAL:665375.4] 20965-00009 07/19/2007 07:27 PM ARTICLE XII Subordination of Securities SECTION 12.1. Securities Subordinate to Senior Debt 54 SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds Upon Dissolution, Etc 55 SECTION 12.3. Payment Permitted If No Default 56 SECTION 12.4. Subrogation to Rights of Holders of Senior Debt 56 SECTION 12.5. Provisions Solely to Define Relative Rights 57 SECTION 12.6. Trustee to Effectuate Subordination 57 SECTION 12.7. No Waiver of Subordination Provisions 57 SECTION 12.8. Notice to Trustee 58 SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent 58 SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt 59 SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of Trustees Rights 59 SECTION 12.12. Article Applicable to Paying Agents 59 SCHEDULES Schedule A Exhibit A Exhibit B Exhibit C Determination of LIBOR Form of Junior Subordinated Note Form of Financial Officers Certificate Form of Officers Certificate pursuant to Section 10.3 -iv- [TPW: NYLEGAL:665375.4] 20965-00009 07/19/2007 07:27 PM J UNIOR S UBORDINATED I
